Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: OPTI Canada Announces Management Change TSX: OPC CALGARY, March 17 /CNW/ - OPTI Canada Inc. ("OPTI") announced today that Sid Dykstra, President and Chief Executive Officer, will be leaving OPTI after the annual and special shareholder meeting on April 28, 2009. Mr. Dykstra joined OPTI in 2001. Under his leadership, OPTI developed, constructed and operated a world class oil sands upgrading facility at Long Lake that is expected to generate sustained cash flow for over 40 years. "I am pleased to have had the opportunity to build and lead an organization that brought a step change to oil sands development," said Sid Dykstra. "One of our greatest achievements has been our safety performance through construction and start-up, with credit due to everyone involved in this Project. Now as the Long Lake Project is up and running and considering that OPTI is no longer operator, it is time for me to look for new opportunities." The Board of Directors is pleased to announce the appointment of Christopher Slubicki as President and Chief Executive Officer of OPTI effective April 28, 2009. Mr. Slubicki has been a Director of OPTI since February 1, 2007. Mr. Slubicki was formerly the Vice Chairman of Scotia Waterous. Mr.
